Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 1 of 15 PAGEID #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

IN RE APPLICATION OF THE UNITED CASE NO.
STATES OF AMERICA FOR AN ORDER
AUTHORIZING THE INSTALLATION

Pat 2:8 5; # ah isi i i. 6
ee dk Rg so

pstiiiesh

i

AND USE OF PEN REGISTERS AND APPLICATION
TRAP AND TRACE DEVICES ON
CELLULAR TELEPHONE NUMBER (UNDER SEAL)

513-704-9414

 

The United States of America, moving by and through AUSA Karl P. Kadon Ill, its
undersigned counsel, respectfully submits under seal this ex parte Application for an order
pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the installation and use of pen registers and
trap and trace devices (“pen-trap devices”) to record, decode, and/or capture dialing, routing,
addressing, and signaling information associated with each communication to or from the cellular
telephone number 513-704-9414 (Subject Telephone), described in Attachment A. In support of
this Application, the United States asserts:

1. This is an Application, made under 18 U.S.C. § 3122(a)(1), for an order under 18
U.S.C. § 3123 authorizing the installation and use of a pen register and a trap and trace device.

2s Such an Application must include three elements: (1) “the identity of the attorney
for the Government or the State law enforcement or investigative officer making the Application”;
(2) “the identity of the law enforcement agency conducting the investigation”: and (3) “a
certification by the applicant that the information likely to be obtained is relevant to an ongoing
criminal investigation being conducted by that agency.” 18 U.S.C. § 3122(b).

3. The undersigned applicant is an “attorney for the government” as defined in Rule

1(b)(1) of the Federal Rules of Criminal Procedure.
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 2 of 15 PAGEID #: 2

4. The law enforcement agency conducting the investigation is the Drug Enforcement
Administration (DEA).
5. The applicant hereby certifies that the information likely to be obtained by the

requested pen-trap devices is relevant to an ongoing criminal investi gation being conducted by the
DEA into Derrick BRYANT, and other as-yet- unknown individuals, in connection with possible
violations of Title 21, United States Code, Sections 841(a)(1) and 846.

6. The applicant understands that the DEA and the United States Attorney’s Office
are directed to comply with the limitations set forth in 18 U.S.C. § 3123(c).

i. This Court is a “court of competent jurisdiction” under 18 U.S.C. § 3122(a)(2)
because it “has jurisdiction over the offense being investigated,” 18 U.S.C. § 3127(2)(A)(i).

8. Other than the three elements described above, federal law does not require that an
Application for an order authorizing the installation and use of a pen register and a trap and trace
device specify any facts. The following additional information is provided to demonstrate that the
order requested falls within this Court’s authority to authorize the installation and use of a pen
register or trap and trace device under 18 U.S.C. § 3123(a)(1).

2. A “pen register” is “a device or process which records or decodes dialing, routing,
addressing, or signaling information transmitted by an instrument or facility from which a wire or
electronic communication is transmitted.” 18 U.S.C. § 3127(3). A “trap and trace device” is “a
device or process which captures the incoming electronic or other impulses which identify the
originating number or other dialing, routing, addressing, and signaling information reasonably
likely to identify the source of a wire or electronic communication.” 18 U.S.C. § 3127(4),

THE RELEVANT FACTS
10. The United States government, including the Drug Enforcement Administration, is

investigating drug trafficking offenses. The investigation concerns possible violations of federal
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 3 of 15 PAGEID #: 3

law, including 21 U.S.C. §§ 841 and 846, by Derrick Bryant and other known and unknown
individuals.

11. The conduct being investigated involves the use of cell phone number 513-704-
9414 (the Subject Telephone). To further the investigation, investigators need to obtain the
dialing, routing, addressing, and signaling information associated with communications sent to or
from that cell phone number, Records obtained by the investigators indicate that Sprint provides
service to the Subject Telephone. The Subject Telephone is billed under an account in the name
of Jim Jones, PO Box 15955, Lenexa, Kansas. The IMEI for the phone is reported to be
358071082866970. The Sprint account was established 03/11/2017. The United States believes
that this device is being utilized by Derrick BRYANT, (target subject) in distributing
heroin/fentanyl/cocaine and conspiring to distribute heroin/fentanyl/cocaine, in violation of 21
U.S.C. §§ 841 and 846.

12. In August 2018, TFO Whitford and Detective Andrews met with DEA Confidential
Source | (hereinafter “CS1”). CS1 agreed to cooperate with members of the DEA for monetary
compensation. CS1 has in the past provided information proven to be accurate and whose
reliability has been established to agents’ satisfaction. During the meeting, CS1 stated that
BRYANT has been purchasing high-value vehicles over the past few years from Dixie Imports
located at 4597 Dixie Highway, Fairfield, Ohio. Several vehicles purchased by BRYANT have
been cash purchases, and at least one vehicle was purchased by BRYANT, but put in another
individual's name. CS1 believes BRYANT is laundering the proceeds from the sales of illegal
narcotics through Dixie Imports, Inc. by purchasing expensive vehicles, some of which for large
amounts of cash. CS1 provided Target Cellphone 1, as a telephone utilized by BRYANT.

13. On August 28, 2018, CS1 informed case agents that BRYANT dropped off a new

enclosed trailer at the lot of Dixie Imports South, Inc., a secondary car lot owned by MOUHA.
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 4 of 15 PAGEID #: 4

This car lot is open to the public. CS1 stated that the trailer was put in a location on the lot that is
out of view of the security cameras which oversee the car lot. On August 28, 2018, at
approximately 9:00 p.m., case agents utilized Butler County Sheriff's Deputy Rhoads and K-9
"Kaiser" to conduct an open air sniff of the enclosed trailer. During the open air sniff, K-9 Kaiser
gave a positive indication for the presence of narcotics emitting from the trailer.

14, On August 29, 2018, a second DEA Confidential Source (hereinafter “CS2”)
contacted TFO Whitford. CS2 has agreed to cooperate with members of the DEA for judicial
consideration, and has in the past provided information proven to be accurate and whose reliability
has been established to agents’ satisfaction. Case agents met with CS2 to conduct a debriefing.
During the debriefing, CS2 stated that a shipment of heroin had just arrived in Cincinnati, Ohio,
and that BRYANT was in need of a secure location to store the controlled substances. Based on
the above facts, I believe that the enclosed trailer may have been utilized to transport the shipment
of heroin into Cincinnati, Ohio.

15. On September 18, 2018, CS2 contacted TFO Whitford and stated that a meeting
with Andre ROBINSON, who agents believe is a co-conspirator of BRYANT’s, would take place
at Bargo's bar and grill restaurant in Fairfield, Ohio, at approximately 9:00 p.m. that evening.

16. At approximately 9:51 p.m., CS2 contacted TFO Whitford and stated that
ROBINSON requested CS2 obtain two money counter machines. ROBINSON explained to CS2
that he (ROBINSON) has two acquaintances that are currently distributing heroin. CS2 indicated
that the acquaintances need money counters to count the proceeds from illegal narcotics
distribution: large sums of U.S. currency.

17. On September 24, 2018, at approximately 4:25 p.m., TFO Whitford met with the
Honorable Stephanie K. Bowman, U.S. Magistrate Judge, Southern District of Ohio, and presented

a search warrant authorizing the use of a DEA owned GPS equipped money counter. Magistrate
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 5 of 15 PAGEID #: 5

Judge Bowman signed the search warrant. On September 26, 2018, members of the DEA
conducted an undercover operation utilizing CS2. During this operation, CS2 delivered the money
counter to ROBINSON. On September 26, 2018, at approximately 10:00 p.m., CS2, followed by
TFO Whitford and Detective Andrews, met with ROBINSON at the Bargo’s bar and grill
restaurant located in Fairfield, Ohio. This meeting between CS2 and ROBINSON was
consensually recorded by CS2. At approximately 10:07 p.m., TFO James Whitehouse and DEA
Special Agent (SA) Joseph Reder observed CS2 arrive to the parking lot of the restaurant. As soon
as CS2 exited the vehicle, CS2 was greeted by ROBINSON. CS? exited the vehicle and retrieved
the box containing the money counter and placed it into ROBINSON's vehicle. Following the
meet, CS2 stated that upon arrival at the restaurant, CS2 exited the vehicle and met with
ROBINSON. At that time, CS2 provided the money counter to ROBINSON, which was placed
into ROBINSON 's vehicle. CS2 stated ROBINSON and CS? went into the restaurant and engaged
in conversation. During the conversation, ROBINSON and CS2 discussed who would utilize the
counter machine. ROBINSON made mention of a male who has a McLaren and Rolls Royce and
has a lot of money as the person who will use “the machine.” Case agents are aware that BRYANT
owns both of these cars. Based on the above information, I believe ROBINSON is a member of
the BRYANT DTO. I believe ROBINSON facilitates BRYANT’s drug trafficking and money
laundering activities by providing the DTO with money counting machines used to count drug
proceeds.

18. On September 28, 2018, at approximately 7:13 p.m., a batch report was created
(00122-0136-000), which displays U.S. Currency being processed through the DEA-owned money
counter. At approximately 7:44 p.m., the money counter displayed a physical address of 11922
Hamilton Ave., Cincinnati, Ohio, 45231. This is the physical address of the Prime Cuts Barber &

Beauty Salon owned by BRYANT.
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 6 of 15 PAGEID #: 6

19. On September 29, 2018, at approximately 7:32 a.m., the money counter displayed
an address of 9812 Beech Drive, Cincinnati, Ohio. This is the known residence of BRYANT. Case
agents believe, through covert electronic surveillance and recorded calls made between CS2 and
ROBINSON, ROBINSON transported the money counter to 11922 Hamilton Ave., Cincinnati,
Ohio, and provided BRYANT with the money counter. Once the money counter was observed by
BRYANT at the barber shop, it is believed that BRYANT took possession of the money counter
and transported it to his (BRYANT's) residence located at 9812 Beech Drive, Cincinnati, Ohio.
To date, this money counter has processed over $870,000.00 U.S. Currency.

20. On October 3, 2018, TFO Whitehouse spoke with Detective Flick of the West
Chester Police Department. Detective Flick advised TFO Whitehouse that he (Detective Flick) had
conducted a confidential source debrief over the past twelve months. According to Detective F lick,
this confidential source (hereinafter “CS3”) has in the past provided information proven to be
accurate and whose reliability is established to Detective Flick’s satisfaction. During the debriefing
conducted by Detective Flick, CS3 stated that he/she was purchasing cocaine from BRYANT. CS3
stated that he/she had in the past purchased multiple ounces of cocaine at a time from BRYANT.
Typically, CS3 would meet with BRYANT at a barber shop (Prime Cuts) and inform BRYANT
how much cocaine C$3 wished to purchase, while getting a haircut. Later CS3 would then meet
with BRYANT in a residential area to conduct the final transaction of the cocaine. CS3 stated that
BRYANT was in possession of anywhere from five to ten kilograms of cocaine at a time and
would store the kilograms in a deep freezer in his (BRYANT’s) residence. CS3 believes that
BRYANT will not openly discuss his drug trafficking activities on the telephone; rather, BRYANT
prefers to discuss his illicit business in person. BRYANT is believed to utilize telephones to

coordinate the in-person meetings with co-conspirators.
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 7 of 15 PAGEID #: 7

21. On December 19, 2018, BRYANT, utilizing the Subject Telephone, and CS3
began communicating via text message (Apple iMessage) to coordinate a meet with CS3 to discuss
future drug transactions in person.

22. Based on the aforementioned facts and reporting, Agents believe BRYANT is using
the Subject Telephone to commit federal narcotics offense.

23. The requested information will assist law enforcement in identifying the location
of Derrick BRYANT, which is relevant in locating a source of supply, identifying locations where
narcotics and contraband are being stored, and identifying additional subjects

24, The conduct being investigated involves use of the cellular telephone number
described in Attachment A. To further the investigation, investigators need to obtain the dialing,
routing, addressing, and signaling information associated with communications sent to or from
that cellular telephone number.

25. The pen-trap devices sought by this Application will record, decode, and/or capture
dialing, routing, addressing, and signaling information associated with each communication to or
from the cellular telephone number described in Attachment A, including the date, time, and
duration of the communication, and those items listed in Attachment B, without geographic limit.

26. In the traditional telephone context, pen registers captured the destination phone
numbers of outgoing calls, while trap and trace devices captured the phone numbers of incoming
calls. Similar principles apply to other kinds of wire and electronic communications, as described
below,

27. A ccellular telephone, or cell phone, is a mobile device that can transmit and receive
both wire and electronic communications. Individuals using cellular telephones contract with
cellular service providers, who maintain antenna towers covering specific geographic areas. In

order to transmit or receive calls and data, a cellular telephone must send a radio signal to an
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 8 of 15 PAGEID #: 8

antenna tower that, in turn, is connected to a cellular service provider’s network. A cellular
telephone connected to a cellular service provider’s network can thus act much like a traditional
landline telephone and a computer. This Application seeks both traditional telephone calling data
(i.e., telephone numbers dialed and dialing the target device), as well as data related to the dialing,
routing, addressing and signaling of electronic communications sent to and from the target device.

28. In addition to a unique telephone number, each cellular telephone has one or more
unique identifiers embedded inside it. Depending upon the cellular network and the device, the
embedded unique identifiers for a cellular telephone could take several different forms, including
an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number (“MEID”), a Mobile
Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), an International Mobile
Subscriber Identifier (“IMSI”), a Mobile Subscriber Integrated Services Digital Network Number
(“MSISDN”), or an International Mobile Station Equipment Identity (“IMEI”). When a cellular
telephone connects to a cellular antenna or tower, it reveals its embedded unique identifiers to the
cellular antenna or tower, and the cellular antenna or tower receives and forwards those identifiers
to the core network as a matter of course. The unique identifiers—as transmitted from a cellular
telephone to a cellular network—are similar to telephone numbers in that they are used by the
cellular provider to identify, authenticate, and/or route the communications. They can be recorded
by pen-trap devices and indicate the identity of the cellular telephone device making the
communication without revealing the communication’s content.

29. In addition, a list of incoming and outgoing telephone numbers is generated when
a cellular telephone is used to make or receive calls, or to send or receive text messages (which
may include photographs, videos, and other data). These telephone numbers can be recorded by
pen-trap devices and then used to identify the parties to a communication without revealing the

communication’s contents.
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 9 of 15 PAGEID #: 9

ELECTRONIC COMMUNICATIONS

30. The Internet is a global network of computers and other devices. On the Internet,
data transferred between devices is not sent as a continuous stream, but rather it is split into discrete
packets. Generally, a single communication is sent as a series of data packets. When the packets
reach their destination, the receiving device reassembles them into the complete communication.
Each packet has two parts: a header with routing and control information, and a payload, which
generally contains user data. The header contains non-content information such as the packet’s
source and destination Internet Protocol (IP) addresses', source and destination port numbers’,
transport protocol’, flow label* (when IPv6 applies), and the packet’s size*. The payload usually
includes the content of the transmitted communication — for example, part of the text of an e-mail
message or the data that makes up part of an electronic image.

31. Cellular phones can connect to the Internet via the cellular network. They can then

be used to browse the World Wide Web, send e-mail messages, and engage in other forms of

 

'A numerical label that identifies the source or terminating device on an IP network
transmitting an individual packet associated with a communication.

* Port numbers of the IP packet uniquely identify different applications or processes
running on a single device (the source or destination device) and enable the devices to share a
single physical connection to a network. This parameter is also used by communication providers
for routing of IP packets when utilizing Network Address Translation (NAT), which is common
among cellular telephone providers. The source and destination ports are numerical labels that
identify the endpoints at the source and destination devices on an IP network transmitting an
individual packet associated with a communication. When combined with the source and
destination IP addresses, this routing information identifies the source transmitting an IP packet
and the destination receiving the IP packet.

* The transport protocol defines the protocol used in the data portion of the IP packet. One
example is the Transport Control Protocol, or TCP, which is one of the core protocols of the
Internet Protocol suite. TCP provides reliable, ordered and error-checked delivery of a stream of
octets between programs running on computers connected to a local area network, intranet or the
public Internet.

‘ The field in the IPv6 header that is used by a source to label packets of a flow to avoid
disruption during reassembly. This can facilitate such processes as streaming online video or audio
feeds. The flow label can be used to indicate to routers and switches with multiple outbound paths
that the listed packets should stay on the same path so that they will not be reordered.

*The field that defines the entire packet size, including header and data, in bytes.

9
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 10 of 15 PAGEID #: 10

electronic communications, just like desktop computers. When connecting through the cellular
network, Internet communications sent and received by a cellular phone will contain some of the
same unique identifiers that identify cellular voice communications, such as an ESN, MEID, MIN,
SIM, IMSI, MSISDN, or IMEI. Internet communications sent to and from a cellular phone also
contain the header information referenced above in each data packet, such as the source and
destination IP addresses and the source and destination port numbers associated with that cellular
phone at the specific time of the communication. Each of these unique identifiers can be used to
identify devices that are party to a communication without revealing the communication’s
contents. The IP addresses and port numbers recorded in the headers of data packets also are
readily available to the cellular service provider in each and every data packet (if they were not,
the packets could not be routed to and from their destinations), and can easily be extracted bya
pen register and trap and trace device.

32. On the Internet, IP addresses and port numbers function much like telephone
numbers and area codes — often both are necessary to route a communication. Devices directly
connected to the Internet are identified by a unique IP address, This number is used to route
information between devices. Generally, when one device requests information from a second
device, the requesting device specifies its own IP address so that the responding device knows
where to send its response. Both the IP address of the requesting device (the source IP address)
and the IP address of the receiving device (the destination IP address) are included in specific
fields within the header of each packet of data sent over the Internet. Source and destination port
numbers are also included in specific fields within the headers of data packets. Sometimes these
port numbers identify the type of service that is connected with a communication (for example
email or web-browsing), but often they identify a specific device on a private network. In either

case, port numbers are used to route data packets either to a specific device or a specific process

10
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 11 of 15 PAGEID #: 11

running on a device. Thus, in both cases, port numbers are used by computers to route data packets
to their final destinations.

33. The headers of data packets also contain other dialing, routing, addressing and
signaling information. This data includes the transport protocol used (there are several different
transport protocols that provide transport of data over networks); the flow label (which helps
control the path and order of transmission of packets in certain circumstances - for example the
packets that make up streaming video that must be placed in a certain order once received); and
the packet size (used to identify the size of each data packet).

34. Because they are all used to facilitate the routing and transfer of data, and because
they do not contain the content of communications, the United States requests that this Court order
Sprint to either produce, or assist the United States in obtaining through the installation of a Pen
Trap device, the IP addresses, port numbers, transport protocol, flow label and packet size of each
data packet sent to and from the target device. See 18 U.S.C. §§ 3122 and 3123.

35. The United States further requests that the Court order SPRINT to provide other
data related to each data packet sent over the provider’s network. These data fields are commonly
provided by cellular telephone providers pursuant to industry standards adopted under the
Communications Assistance for Law Enforcement Act (CALEA). See 47 U.S.C. § 1006. They
include: the Case Identification (or Case ID), which is a unique identifier used by law enforcement
and the provider to identify the case to which the data pertains; the Intercept Access Point System
Identification (IAP System ID), which identifies the network equipment responsible for isolating
the targeted information; the Timestamp, which identifies the date and time that the event was
detected; and the Correlation Number, which provides a unique identifier for the call data that is
used to correlate the communication identifying information with the communication content.

GOVERNMENT REQUESTS

11
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 12 of 15 PAGEID #: 12

36. For the reasons stated above, the United States requests that the Court enter an
Order authorizing the installation and use of pen-trap devices to record, decode, and/or capture the
dialing, routing, addressing, and signaling information described above for each communication
to or from the cellular telephone number described in Attachment A, to include the date, time, and
duration of the communication, and those items listed in Attachment B, without geographic limit.
The United States does not request and does not seek to obtain the contents of any communications,
as defined in 18 U.S.C. § 2510(8).

37. Based on the specific and articulable facts set forth above, pursuant to Title 18,
United States Code, Sections 2703(c)(1)(B), 2703(c)(2) and 2703(d), the United States requests
that SPRINT be ordered to supply subscriber information (including the names and addresses of
the subscriber, whether listed or unlisted, billing information, payment information, subscriber
date of birth, subscriber driver license number, subscriber social security number, equipment
information, shipment information, call detail records, information related to calls made via direct
connect features, calls to destination search (or “reverse dumps”), and periods of telephone
activation) for all numbers dialed or connections made to and from the cellular telephone number
described in Attachment A captured by the pen register or trap and trace devices on the cellular
telephone number described in Attachment A.

38. The United States further requests that the Court authorize the foregoing installation
and use for a period of sixty (60) days from the date of the Court’s Order, pursuant to 18 U.S.C. §
3123(c)(1).

39, The United States further requests, pursuant to 18 U.S.C. §§ 3123(b)(2) and
3124(a)-(b), that the Court order SPRINT and any other person or entity providing wire or
electronic communication service in the United States whose assistance may facilitate execution

of this Order to furnish, upon service of the Order, information, facilities, and technical assistance

12
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 13 of 15 PAGEID #: 13

necessary to install the pen-trap devices, including installation and operation of the pen-trap
devices unobtrusively and with minimum disruption of normal service. Any entity providing such
assistance shall be reasonably compensated by the DEA, pursuant to 18 U.S.C. § 3124(c), for
reasonable expenses incurred in providing facilities and assistance in furtherance of this Order.

40. If SPRINT, or any other relevant provider of electronic communication service to
the public, cannot comply with this Court’s Order to install the pen-trap devices, the United States
requests authorization to install and use its own pen register and trap and trace devices on the data
network of SPRINT, or any other relevant provider of electronic communication service to the
public, pursuant to 18 U.S.C. § 3 123(a)(3)(A).

4]. The United States further requests, pursuant to 18 U.S.C. §§ 3123(b)(2) and
3124(a)-(b), that the Court order SPRINT and any other person or entity providing wire or
electronic communication service in the United States whose assistance may facilitate execution
of this Order, to furnish immediate technical assistance to the DEA to accomplish the interception
of all of the dialing, routing, addressing, and signaling information for all data packets associated
with each communication to or from the target device, including the date, time and duration of the
communication; and to deliver all such intercepted dialing, routing, addressing, and signaling
information, securely and reliably and in a format that allows the information to be understood by
the applicant. In particular, the United States requests that SPRINT and any other person or entity
providing wire or electronic communication service in the United States shall provide the
following:

® Any requested technical documentation and necessary assistance to enable the DEA
to ascertain the meaning and significance of data in the delivery; to facilitate
breaking down the information into distinct identifiable fields; and to address

deficiencies and preferences with formats.

13
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 14 of 15 PAGEID #: 14

= A designated technical representative(s)/engineer(s) who will coordinate efforts
with and have the authority to provide the DEA technical staff the necessary
information and technical assistance, including direct access to the network
facilities used or controlled by or on behalf of the DEA, and any other person or
entity providing wire or electronic communication service in the United States to
the target device, for purposes of testing, evaluation and implementation of the
technical means necessary to accomplish the authorized pen register and a trap and
trace device or process.

42. The United States further requests that the Court order SPRINT and any other
person or entity whose assistance may facilitate execution of this Order to notify the applicant and
the DEA of any changes relating to the cellular telephone number described in Attachment A,
including changes to the International Mobile Subscriber Identifier (“IMSI”) and/or the
International Mobile Station Equipment Identity (“IMEI”), to include changes to subscriber
information; and to provide prior notice to the applicant and the DEA before terminating or
changing service to the cellular telephone number.

43. The United States further requests that the Court order that the DEA and the
applicant have access to the information collected by the pen-trap devices as soon as practicable,
twenty-four hours per day, or at such other times as may be acceptable to them, for the duration of
the Order,

44. The United States further requests, pursuant to 18 U.S.C. § 3123(d)(2), that the
Court order SPRINT and any other person or entity whose assistance facilitates execution of this
Order, and their agents and employees, not to disclose in any manner, directly or indirectly, by any

action or inaction, the existence of this Application and Order, the resulting pen-trap devices, or

14
Case: 1:19-mj-00141-KLL Doc #: 1 Filed: 02/26/19 Page: 15 of 15 PAGEID #: 15

this investigation, unless and until authorized by this Court, except that SPRINT may disclose this
Order to an attorney for SPRINT for the purpose of receiving legal advice.
45. The United States further requests that this Application and any resulting Order be
sealed until otherwise ordered by the Court, pursuant to 18 U.S.C. § 3123(d)(1).
46. The United States further requests that the Clerk of the Court provide the United
States Attorney’s Office with three certified copies of this Application and Order, and provide
copies of this Order to the DEA and SPRINT upon request.
47. The foregoing is based on information provided to me in my official capacity by
agents of the DEA.
I declare under penalty of perjury that the foregoing is true and correct,
Executed on this 26th day of FEBRUARY 2019.
Respectfully submitted,
BENJAMIN C. GLASSMAN

United States Attorney

s/Karl P. Kadon IT

KARL P. KADON III (0009324)
Assistant United States Attorney
221 East Fourth Street, Suite 400
Cincinnati, Ohio 45202

Office: (513) 684-3711

Fax: (513) 684-2047

E-mail: Karl.Kadon@usdoj.gov

15
